DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 11/02/2020. As per the amendments filed therein, claims 1 and 30 have been amended, and no claims have been added or cancelled. Thus, claims 1-6 and 9-30 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20, 22-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. 2015/0034082) in view of Lachmann et al. (US Pat. 5,752,509).
Regarding claim 1, Kimm discloses a ventilation system for supporting blood gas exchange by mechanical ventilation and extracorporeal blood gas exchange (ventilator-ECGE system 100 in Fig. 1), the ventilation system comprising: a ventilation device for mechanical ventilation of lungs of a patient (ventilator 101 in Fig. 1; see also [0054] lines 13-17), and an ECLS device for extracorporeal blood gas exchange (ECGE system 103 in Fig. 1; see also [0051] lines 7-10), and a controller coupled to the ventilation device (see controller 110 in Figs. 1-2, see also [0080] lines 1-10 and also [0090] lines 1-5 where the controller contains the manage module 126 within it) wherein the ventilation system is designed to perform both mechanical respiratory support by the ventilation device and extracorporeal blood gas exchange by the ECLS device  (see [0054] lines 13-17, [0055] lines 1-9) in a coordinated automated manner that is configured to support the gas exchange in the blood circulation of the patient (see [0136] lines 6-8), wherein the ECLS device sets a level of the extracorporeal blood gas exchange (see [0092] lines 1-10, where the ECGE system is able to take data from ECGE sensors 107 and put them through compare module 124 to determine a level of extracorporeal blood exchange to be set to as a threshold value, and see in [0094] lines 1-9 where the threshold values of the compare module include an oxygen saturation value and an oxygenation index, among other values, see also [0093] lines 6-8 where the ventilator-ECGE system determines its own thresholds) and the ventilation device, based on the level of the extracorporeal blood gas exchange set by the ECLS device, is configured to be adjusted automated manner by the 
Kimm lacks a detailed description of the ventilator-ECGE device measuring a ventilation parameter including a positive end-expiratory pressure, and using the maximum positive end-expiratory pressure for the closed-loop control of the positive end-expiratory pressure in the mechanical ventilation.
However, Lachmann teaches a similar device for controlling a ventilation delivered to a patient, where one of the measured ventilation parameters is a PEEP value (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP is measured), where the PEEP includes a determined maximum PEEP that is used to control the delivered PEEP during ventilation (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP value is determined based off of the measurements and compared to a maximum PEEP, and the maximum PEEP which was determined is used as a threshold value to determine whether or not the PEEP value needs to be increased towards the maximum PEEP step-wise, additionally the process for using the PEEP relies on a determination of CO2 in the blood system, which is a measured parameter relating to an oxygenation in the blood, which is used to then determine the changes in the PEEP forming a closed loop system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the ventilation of 
Regarding claim 2, the modified Kimm device has everything as claimed, including wherein the level of the extracorporeal blood gas exchange can be preselected by the ECLS device in an automated or manual manner (Kimm; see [0093] lines 6-8 where the ventilator-ECGE device automatically sets its levels; see also [0136] lines 6-8; and see [0174] lines 4-7 for manual setting of the values).
Regarding claim 3, the modified Kimm device has everything as claimed, including wherein the ECLS device sets a target value for the level of the extracorporeal blood gas exchange (Kimm; see [0092] lines 1-15 where the threshold values of the compare module set the target value for the change of the level of extracorporeal blood gas exchange; see also [0093] lines 6-8; see also [0096] lines 8-11 for the manage module that changes the values based on the thresholds from the compare module).
Regarding claim 4, the modified Kimm device has everything as claimed, including wherein the ventilation device, for a respective effected setting of the level of the extracorporeal blood gas exchange by the ECLS device, automatically controls the mechanical respiratory support by positive-pressure ventilation (Kimm; delivery of positive-pressure ventilation by inspiratory module 104 in Fig. 1; see also [0136] lines 6-8 for a ventilator that can automatically adjust based on changed values (shown in detail in Table 1 of the specification (pages 12-14)); see also [0092] lines 6-8 and [0096] lines 8-11 where a ventilator automatically 
Regarding claim 5, the modified Kimm device has everything as claimed, including wherein the ventilation device is designed to select, in an automated manner and in the scope of set ventilation parameters, a ventilation state to be set by the ventilation device, and to control the ventilation device such that the ventilation device assumes the selected ventilation state (Kimm; see [0101] lines 5-12 where a ventilator changes its sate automatically based on what is sensed; see also [0106] lines 1-6 for different ventilation parameters that can change their states for better synchrony).
Regarding claim 6, the modified Kimm device has everything as claimed, including wherein the set ventilation parameters are derived from the level of the extracorporeal blood gas exchange set by the ECLS device (Kimm; see [0092] lines 13-15 where the ventilator sets its threshold values to the threshold values of the ECGE device, wherein the threshold values are derived from values pertaining to a level of blood gas exchange (see [0094] lines 1-9), and therefore the ventilation parameters adjusted by the manage module (see [0096] lines 8-11) are based on their comparison to the ECGE threshold values for blood gas exchange).
Regarding claim 9, the modified Kimm device has everything as claimed, including wherein the maximum positive end-expiratory pressure increases with a decreasing degree of extracorporeal support in oxygenation (Kimm; see [0124] lines 1-2; see also [0106] lines 1-6 where PEEP is one of the ventilation parameters, see then [0102] lines 6-13 where the ECGE system can be inactivated so that the ventilator picks up the slack (for reasons seen in [0099] 
Regarding claim 10, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in oxygenation is configured to determine a maximum value for blood flow taken from the patient by the ECLS device (Kimm; see [0094] lines 1-9 where blood flow is one of the threshold values that the ECGE system can adjust based on, where the maximum value is whatever current value the ECGE system is set to reach).
Regarding claim 11, the modified Kimm device has everything as claimed, including wherein the maximum value for the flow of the blood taken from the patient by the ECLS device increases with an increasing degree of extracorporeal support in oxygenation (Kimm; see [0097] lines 6-10; see also [0098] lines 4-7; see also [0100] lines 15-18; see also [0120] lines 1-3).
Regarding claim 12, the modified Kimm device has everything as claimed, including wherein the level of the extracorporeal blood gas exchange set by the ECLS device is associated with a degree of extracorporeal support in ventilation that includes removing CO2 from the blood (Kimm; see [0065] lines 3-7; see also [0094] lines 1-9 where some of the threshold values are end tidal carbon dioxide, partial pressure of carbon dioxide, and volumetric carbon dioxide, which the manage module 126 can use for adjustments; see also [0099] lines 5-12).
Regarding claim 13, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation determines a maximum minute volume for mechanical ventilation (Kimm; see [0079] lines 4-11 where sensed values from the 
Regarding claim 14, the modified Kimm device has everything as claimed, including wherein the maximum minute volume increases with a decreasing degree of extracorporeal support in ventilation (Kimm; see [0132] lines 1-3 (it is noted that minute volume and minute ventilation are synonymous); see also [0106] where minute volume is a parameter of ventilation, see [0102] lines 6-13 where, as the ECGE system is deactivated, the ventilator system picks up the slack, and thus increasing its parameters, including minute volume).
Regarding claim 15, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation determines a maximum airway pressure for mechanical ventilation (Kimm; see [0098] lines 4-7 where both peak inspiratory pressure and PEEP are values which are determined in the device, and therefore maximum airway pressure is determined from the both of them).
Regarding claim 16, the modified Kimm device has everything as claimed, including wherein the maximum airway pressure increases with a decreasing degree of the maximum value of extracorporeal support in oxygenation and extracorporeal support in ventilation (Kimm; see [0102] lines 6-13 where, as the ECGE device is deactivated, the ventilator picks up the slack (for reasons stated in [0099] lines 14-17), making the ventilation parameters such as peak inspiratory pressure and PEEP increase, and thus would inherently increase maximum airway pressure as these over values increase as well).
Regarding claim 17, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation is configured to determine a 
Regarding claim 18, the modified Kimm device has everything as claimed, including wherein the maximum value of the flow of oxygenation gas that the ECLS device supplies to the blood taken from the patient's blood circulation, increases with an increasing degree of the extracorporeal support in ventilation (Kimm; see [0100] lines 1-5 where to optimize removal of CO2, sweep gas flow rate is increased).
Regarding claim 19, the modified Kimm device has everything as claimed, including wherein at a respective level of the extracorporeal blood gas exchange, the ECLS device examines, after expiration of a predetermined period of time whether, at the level of the extracorporeal blood gas exchange, a predetermined target state for the blood gas exchange is reached by the ventilation device and the ECLS device together (Kimm; see [0092] lines 13-15 where the ventilation and ECGE systems are able to reach a target threshold value together, see also [0096] lines 8-11 where the two systems are able to adjust in tandem, wherein some amount of time passes and the gas exchange is at some value, making the ventilation and ECGE systems reach some state).
Regarding claim 20, the modified Kimm device has everything as claimed, including wherein the predetermined target state for the blood gas exchange is a parameter that defines a concentration of O2 in the blood circulation (Kimm; [0094] lines 1-9 where one of the threshold values is oxygen saturation and oxygenation index).

Regarding claim 23, the modified Kimm device has everything as claimed, including wherein the ECLS device, upon reaching the predetermined target state which is a set value of a concentration of O2 in the blood circulation, reduces the level of the extracorporeal blood gas exchange in oxygenation by a first predetermined amount (Kimm; see [0096] lines 1-9 where oxygen saturation is a threshold value; see also [0099] lines 8-17 and [0100] lines 18-20 where the level of extracorporeal blood gas exchange can be reduced by some amount based on values received, such as oxygen saturation, which is some predetermined target state).
Regarding claim 24, the modified Kimm device has everything as claimed, including wherein the ECLS device, upon reaching the predetermined target state which is set value of a concentration of O2 in the blood, reduces the degree of the extracorporeal support in ventilation by a second predetermined amount (Kimm; see [0096] lines 1-9 where oxygen saturation is a threshold value; see also [0099] lines 8-17 and [0100] lines 18-20 where the level of extracorporeal blood gas exchange can be reduced by some amount based on values received, such as oxygen saturation, which is some predetermined target state).
Regarding claim 25, the modified Kimm device has everything as claimed, including wherein the ECLS device examines in recurrent intervals of time whether, at the respective level of the extracorporeal blood gas exchange, a predetermined target value for the blood gas 
Regarding claim 27, the modified Kimm device has everything as claimed, including wherein the ECLS device starts from a preset starting value for the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7).
Regarding claim 28, the modified Kimm device has everything as claimed, including wherein the starting value corresponds to a maximum level for the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7, whereby a starting value is the current maximum value for the blood gas exchange).
Regarding claim 29, the modified Kimm device has everything as claimed, including wherein the starting value is a reference value for the reduction and increase, respectively, of the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7, whereby thresholds for determining the adjustment of the blood gas exchange are compared to the starting value inputs).
Regarding claim 30, Kimm discloses a method comprising: coordinating cooperation of a ventilation device for mechanical positive-pressure ventilation of the lungs of a patient and an 
Kimm lacks a detailed description of the ventilator-ECGE device measuring a ventilation parameter including a positive end-expiratory pressure, and using the maximum positive end-expiratory pressure for the closed-loop control of the positive end-expiratory pressure in the mechanical ventilation.
However, Lachmann teaches a similar device for controlling a ventilation delivered to a patient, where one of the measured ventilation parameters is a PEEP value (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP is measured), where the PEEP includes a determined 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the ventilation of Kimm to be controlled by a calculated maximum PEEP value as taught by Lachmann as it allows for incremental increases in a delivered PEEP value up to a maximum threshold in order to increase PEEP steadily without damaging the lungs (Lachmann; Col. 2 lines 40-55 where extreme peak pressures cause damage to the lungs).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. in view of Lachmann as applied to claim 19 above, and further in view of Tham et al. (US Pub. 2008/0041381).
Regarding claim 21, the modified Kimm device has using a parameter for end tidal carbon dioxide, volumetric carbon dioxide, or partial pressure of carbon dioxide as a threshold value for blood gas exchange, as well as oxygen saturation (Kimm; see [0094] lines 1-9).
The modified Kimm device does not explicitly have using carbon dioxide concentration as a parameter for blood gas exchange. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the threshold parameters of the modified Kimm device to include carbon dioxide concentration as taught by Tham, since it would provide an additional parameter for greater control over, and customization of, treatments. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. in view of Lachmann as applied to claim 25 above, and further in view of Schmidt et al. (US Pat. 6,371,114) and Hertz et al. (US Pat. 6,090,048).
Regarding claim 26, the modified Kimm device has performing a treatment for some time interval (Kimm; see [0151] lines 5-10).
The modified Kimm device does not have a time interval being greater than a time constant.
Schmidt teaches a control system for delivering supplemental oxygen where sampling intervals are in the period of five minutes or less (see Col. 9 lines 5-10) so as to be sufficiently small in duration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sampling time of the modified Kimm device to be five minutes or less as taught by Schmidt since it is a known and sufficiently small period of time for sampling changes in respiration.

However, Hertz teaches a method for detecting condition of a blood vessel where an amount of time on the order of a number of seconds is used as a time constant to allow for the signal processing to adjust to the change in values (see Col. 7 lines 10-18). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sampling time of the modified Kimm device to have a delay period on the order of seconds as taught by Hertz as it would allow for time for the signal processing to adjust to the changes in the system.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the newly applied Lachmann reference addressed the limitation regarding a maximum PEEP. 
Applicant also argues on pages 10-11 that the Kimm reference does not disclose the ventilator setting being based on the ECGE device. The examiner disagrees because Kimm in [0098] lines 1-7 clearly states that blood oxygen saturation (SpO2) is a value representative of the ECLS device, and based on the SpO2,the parameters of the ventilator, such as minute volume, peak inspiratory pressure, and PEEP can be adjusted, (further see [0077] lines 1-6 where SpO2 is determined by a pulse oximeter, and is thus a value determined from the blood and related to the ECLS part of the device (it is noted that a pulse oximeter, in brief summary, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785